Case 5:18-cv-00555-XR Document 261-3 Filed 08/31/20 Page 1 of 9




                 Ex. C
                Case 5:18-cv-00555-XR Document 261-3 Filed 08/31/20 Page 2 of 9



                  ORIGINAL CONTRIBUTION




            Subsequent Criminal Activity Among
            Violent Misdemeanants Who Seek
            to Purchase Handguns
            Risk Factors and Effectiveness
            of Denying Handgun Purchase
            Garen J. Wintemute, MD, MPH                   Context Some states prohibit the purchase of handguns by persons convicted of se-
            Mona A. Wright, MPH                           lected misdemeanor crimes, but most do not. California has denied handgun purchases
                                                          by violent misdemeanants since 1991; the effectiveness of these policies is unknown.
            Christiana M. Drake, PhD
                                                          Objective To determine the risk factors for new criminal activity among violent mis-
            James J. Beaumont, PhD                        demeanants who seek to purchase handguns and whether denial of handgun pur-




            R
                       ATES OF GUN VIOLENCE RE -          chase by violent misdemeanants affects their risk of arrest for new crimes, particularly
                       main above those of the early      gun and/or violent crimes.
                       1960s, when the modern epi-        Design Retrospective, population-based cohort study.
                       demic of gun violence began.1      Setting and Subjects Persons aged 21 to 34 years who sought to purchase a hand-
            In 1999, more than 560 000 violent            gun through a licensed dealer in California during 1989-1991 and who had at least 1
            crimes, including approximately 10000         violent misdemeanor conviction in the preceding 10 years. The study cohorts con-
            homicides, were committed with guns           sisted of 986 persons whose purchase applications were made in 1991 and were de-
            in this country.2,3 Preliminary data for      nied (denied persons) and 787 persons whose purchase applications were made in 1989-
                                                          1990 and were approved (purchasers).
            2000 suggest that the decline in gun vio-
            lence may itself be ending.4 The nation-      Main Outcome Measures Incidence and relative risk of first arrest in California
            wide aggregate cost of gun violence has       for new gun and/or violent crimes and for nongun, nonviolent crimes during a 3-year
            been estimated at $100 billion per year.5     follow-up after actual or attempted handgun purchase.
               Prohibiting the purchase of guns by        Results During the 3-year follow-up, 546 (33.0%) of 1654 subjects with follow-up
            persons believed to be at high risk for       information were arrested for a new crime, including 296 (31.9%) of 927 denied per-
            future criminal activity has become a         sons and 250 (34.4%) of 727 purchasers. After adjusting for differences in age, sex,
                                                          and prior criminal history, purchasers were more likely than denied persons to be ar-
            widely accepted violence prevention
                                                          rested for new gun and/or violent crimes (relative hazard [RH], 1.29; 95% confidence
            policy. Some 327 000 persons, 2.6% of         interval [CI], 1.04-1.60), but not for nongun, nonviolent crimes (RH, 0.96; 95% CI,
            those who applied, were denied the pur-       0.78-1.19). In both groups, risk of arrest was strongly related to age and number of
            chase of a handgun, rifle, or shotgun         convictions accrued prior to actual or attempted handgun purchase.
            in 1999. 6 Denial of handgun pur-             Conclusion Our results indicate that denial of handgun purchase to violent misde-
            chases by felons has been associated          meanants is associated with a specific decrease in risk of arrest for new gun and/or
            with a reduction in their risk of com-        violent crimes.
            mitting new gun and/or violent crimes         JAMA. 2001;285:1019-1026                                                           www.jama.com
            of approximately 20% to 25%.7
               The Gun Control Act of 1968 pro-
            hibits the purchase of guns by felons,        amendments have extended the fed-             guns.” 9 In particular, persons con-
            fugitives, narcotics addicts, persons who     eral prohibition to include persons con-      victed of misdemeanor crimes who le-
            have been adjudicated mentally ill, il-       victed of misdemeanor domestic vio-           gally purchase handguns are at high risk
            legal aliens, and certain others; per-        lence crimes or subject to domestic
                                                          violence restraining orders.                  Author Affiliations: Violence Prevention Research Pro-
            sons younger than 21 years are prohib-                                                      gram, University of California, Davis.
            ited from purchasing handguns.8 Recent           These prohibitions notwithstand-           Corresponding Author and Reprints: Garen J. Win-
                                                          ing, it remains the case that “a consid-      temute, MD, MPH, Violence Prevention Research
                                                                                                        Program, UC Davis Medical Center, 2315 Stockton
                                                          erable fraction of people who commit          Blvd, Sacramento, CA 95817 (e-mail: gjwintemute
            For editorial comment see p 1071.
                                                          violent crimes are legally entitled to own    @ucdavis.edu).

            ©2001 American Medical Association. All rights reserved.                         (Reprinted) JAMA, February 28, 2001—Vol 285, No. 8        1019




Downloaded From: https://jamanetwork.com/ on 04/24/2020
                                                                                                                                SSS-002732
                   Case 5:18-cv-00555-XR Document 261-3 Filed 08/31/20 Page 3 of 9

            DENYING HANDGUN PURCHASE TO MISDEMEANANTS


            for committing new gun and/or vio-               1990. Denial records included the spe-       conviction was for a crime that did not
            lent crimes. Male handgun purchasers             cific crime or other reason for which the    constitute grounds for denial. An-
            with 1 prior conviction for a violent            denial was made.                             other 90 persons purchased handguns
            misdemeanor, compared with those                    The California Department of Justice      in 1989 or 1990 and then were denied
            with no prior criminal history, are more         also performed a computer-based re-          when they attempted to purchase hand-
            than 8 times as likely to be charged later       view of its Automated Criminal History       guns in 1991. Preliminary analyses per-
            with gun and/or violent crimes; among            System (ACHS) to identify persons who,       formed with these persons included and
            those with multiple such convictions,            in 1990 or previously, had been con-         excluded yielded nearly identical re-
            risk is increased more than 10-fold.10           victed of violent misdemeanors that          sults. Retaining these persons as mem-
               By 1999, 17 states and the District of        became grounds for denial of handgun         bers of both cohorts would have com-
            Columbia prohibited handgun pur-                 purchase in 1991. The ACHS was imple-        plicated the interpretation of the results
            chases by persons convicted of selected          mented in the early 1970s and con-           of the study, and they were therefore
            misdemeanor crimes.11 Since 1991, Cali-          tained the complete contents of all crimi-   excluded.
            fornia has prohibited the purchase or            nal records of persons who were younger         Crimes were grouped into the follow-
            possession of handguns by persons con-           than 35 years in 1990. Pre-existing          ing discrete classes: nongun, nonvio-
            victed of common violent misdemean-              manual records for older persons were        lent crimes (eg, petty theft, driving un-
            ors, such as assault and battery, resist-        not always automated for inclusion in        der the influence of alcohol); nonviolent
            ing arrest, and brandishing a firearm, for       ACHS, and automated and nonauto-             gun crimes (eg, carrying a concealed fire-
            10 years following the conviction. Such          mated records differed in the number of      arm in a public place); and violent crimes
            a history is now the most common rea-            arrests and convictions they contained.      (eg, simple and aggravated assault, rob-
            son for denial of handgun purchase in            To avoid selection bias, we therefore re-    bery, murder). Unfortunately, Califor-
            the state (unpublished data, California          stricted our study to persons younger        nia’s criminal records did not reliably
            Department of Justice, 1999).                    than 35 years at the time of actual or at-   distinguish between violent crimes that
               To our knowledge, the effective-              tempted handgun purchase.                    involved guns and those that did not.
            ness of prohibiting handgun pur-                    Last name and date of birth were used     Our records review established that in
            chases by violent misdemeanants has              to identify tentative matches between        the period prior to actual or attempted
            not previously been assessed. We un-             persons listed in the 1989-1990 hand-        handgun purchase, convictions for non-
            dertook a population-based retrospec-            gun purchaser data and persons re-           violent gun crimes made up only 4.4%
            tive cohort study of this question. Our          corded in ACHS as having violent mis-        of convictions for all crimes involving
            primary study cohort consisted of all            demeanor convictions by 1990. All            guns, violence, or both guns and vio-
            persons younger than 35 years who                tentative matches were confirmed by          lence. We therefore defined the main
            sought to purchase a handgun in Cali-            manual records review. Criminal rec-         outcome event for the study as the first
            fornia in 1991 and whose handgun pur-            ords for all subjects in both cohorts        arrest for a new gun and/or violent crime.
            chases were denied as a result of a prior        were reviewed to verify that each had        Additional analyses provided separate re-
            violent misdemeanor conviction. Our              a violent misdemeanor conviction             sults for nongun, nonviolent crimes;
            comparison cohort was made up of all             within 10 years of actual or attempted       nonviolent gun crimes; violent crimes;
            persons younger than 35 years who le-            handgun purchase. We used double             and all crimes combined.
            gally purchased handguns in Califor-             data entry procedures for all study data        The follow-up period began 15 days
            nia in 1990 or 1989, just before the new         sets, with computerized and manual           following application for handgun pur-
            law went into effect, and who in the 10          comparisons.                                 chase—the first day on which legal ac-
            years prior to their handgun purchase               We identified 1099 persons younger        quisition of the handgun could have oc-
            had a violent misdemeanor convic-                than 35 years whose handgun pur-             curred, if permitted—and ended 3 years
            tion that became grounds for denial in           chases had been denied for a prior vio-      later. Only arrests occurring in Cali-
            1991. Our primary hypothesis was that            lent misdemeanor conviction in 1991,         fornia were eligible for consideration as
            denial of handgun purchase would be              and 877 persons younger than 35 years        outcome events, as reliable data were
            associated with a decrease in risk of first      who had purchased handguns in 1989           not available for arrests occurring else-
            arrest for new gun and/or violent                or 1990 and within the preceding 10          where. Subjects were considered to be
            crimes, but not for nongun, nonvio-              years had been convicted of a violent        at risk for those events for only as long
            lent crimes.                                     misdemeanor that became grounds for          as their continued residence in Cali-
                                                             denial in 1991. We excluded 23 per-          fornia could be verified indepen-
            METHODS                                          sons from the denied cohort who ap-          dently. This was done by linkage to the
            The California Department of Justice             peared to have been denied in error: 22      state’s driver’s license records, credit
            supplied records for all denials of hand-        whose convictions were more than 10          agency data, computerized telephone
            gun purchase in 1991 and all reported            years prior to the date of their hand-       directories, and state and national mor-
            handgun purchases made in 1989 or                gun purchase applications and 1 whose        tality files. Subjects without such in-
            1020   JAMA, February 28, 2001—Vol 285, No. 8 (Reprinted)                      ©2001 American Medical Association. All rights reserved.




Downloaded From: https://jamanetwork.com/ on 04/24/2020
                                                                                                                          SSS-002733
                    Case 5:18-cv-00555-XR Document 261-3 Filed 08/31/20 Page 4 of 9

                                                                                            DENYING HANDGUN PURCHASE TO MISDEMEANANTS


            dependent follow-up were excluded
                                                          Table 1. Demographic and Prior Criminal History Characteristics of Violent Misdemeanants
            from outcome analyses. However, to al-        Who Applied to Purchase Handguns in California*
            low for an estimate of the possible bias                                             Purchase Denied, 1991              Purchase Approved, 1989-1990
            introduced by lack of follow-up, data                Characteristic                        (n = 986)                              (n = 787)
            on new arrests were also collected for        Sex
                                                             Male                                        945 (95.8)                              757 (96.2)
            subjects for whom follow-up was not
                                                              Female                                      41 (4.2)                                30 (3.8)
            available.
                                                          Age, y
               The probability of experiencing a first       21-24                                       234 (23.7)                              172 (21.9)
            new arrest was estimated by the Kaplan-           25-29                                      411 (41.7)                              360 (45.7)
            Meier method.12 The significance of dif-          30-34                                      341 (34.6)                              255 (32.4)
            ferences in probabilities was assessed        Race/ethnicity
            by the log-rank statistic. Crude inci-           White                                       455 (46.1)                              370 (47.0)
            dence rates of first arrest were calcu-           Black                                      157 (15.9)                               99 (12.6)
            lated as the number of persons experi-            Hispanic                                   296 (30.0)                              228 (29.0)
            encing a first arrest divided by the              Asian/other                                 48 (4.9)                                35 (4.4)
            person-time under observation.                    Missing/unknown                             30 (3.0)                                55 (7.0)
               Cox proportional hazards regression        No. of prior convictions†
                                                             Any crime
            was used to calculate univariate and ad-              1                                      504 (51.7)                              382 (48.5)
            justed relative hazards (RHs) and 95%                 2                                      253 (26.0)                              196 (24.9)
            confidence intervals (CIs).13 A model in-             3                                      102 (10.5)                              111 (14.1)
            cluding age, sex, race, and number of                 4                                     115 (11.8)                               98 (12.5)
            prior criminal convictions was used to            Gun and/or violent crime
            estimate adjusted RHs. Time since ac-                1                                       737 (76.4)                              573 (72.8)
            tual or attempted handgun purchase was                2                                      163 (16.9)                              161 (20.5)
            measured in days. Other continuous vari-              3                                      65 (6.7)                                53 (6.7)
            ables were stratified: age (21-24, 25-29,     *Data are expressed as number and percentage. Percentages may not add to 100% due to rounding.
                                                          †Because records were incomplete, the number of convictions for any crime was unknown for 12 denied persons, and
            and 30-34 years); prior convictions for         the number of convictions for gun and/or violent crimes was unknown for 21 denied persons. Percentages are of
                                                            subjects for whom the number of convictions was known.
            any crime (1, 2, 3, and 4); prior con-
            victions for gun and/or violent crimes (1,
            2, and 3). Subjects for whom the num-        events model was developed to study                        chasers had been convicted of more
            ber of prior convictions could not be de-     effects as additional arrests occurred and                 than 1 violent misdemeanor that had
            termined (12 persons in the case of prior     as time since actual or attempted pur-                     become grounds for denial of hand-
            convictions for any crime, 21 persons for     chase increased. In the recurrent events                   gun purchase in 1991 (TABLE 1).
            prior gun and/or violent crime convic-        analysis, an overall effect estimate was                      Independent evidence of subjects’
            tions) were excluded from multivariate        generated for each covariate.14-16                         continued residence in California for the
            analyses; all were denied persons.               The significance of differences be-                     entire 3-year follow-up period was avail-
               The addition of terms for interac-         tween subjects with and without inde-                      able for 83.9% of denied persons and
            tions between study cohort and age,           pendent follow-up was estimated us-                        84.6% of purchasers. Another 10.1% of
            study cohort and number of prior con-         ing the 2 statistic.                                      denied persons and 7.8% of purchasers
            victions, and age and number of prior            All tests of significance were 2-sided,                 were confirmed as alive and in the state
            convictions did not improve the fit of        with a P value of .05 considered to in-                   for part of the follow-up period (me-
            the model; none were included in the          dicate statistical significance. SAS soft-                 dian, 1.7 years for both groups). No fol-
            final model. Similarly, inclusion of mea-     ware was used for all analyses (PC-                        low-up information was available for 119
            sures of the elapsed time between the         SAS, Version 8, SAS Institute, Cary, NC).                  subjects. Absence of follow-up was not
            most recent prior conviction for any                                                                     related to subjects’ study cohort (7.6%
            crime and for any gun and/or violent          RESULTS                                                    [n=60] for purchasers and 6.0% [n=59]
            crime did not improve the fit of the          After exclusions, the study cohorts were                   for denied persons, P=.17), sex (P=.56),
            model, and these were not retained. Re-       made up of 986 persons who were de-                        age group (P=.89), number of prior con-
            liance on the proportional hazards as-        nied the purchase of a handgun in 1991                     victions for any crime (P= .08), or gun
            sumption was validated by plotting            (denied persons) and 787 persons who                       and/or violent crimes (P =.30).
            Schoenberg residuals for individual co-       purchased a handgun in 1989 or 1990                           Over 3 years following their actual
            variates against time.14                      (purchasers). The demographic and                          or attempted handgun purchases, 546
               The primary regression analysis ex-        prior criminal history characteristics of                  (33.0%) of 1654 subjects with fol-
            amined risk for experiencing a first ar-      the 2 cohorts were very similar; 23.1%                     low-up were arrested for a new crime,
            rest. A conditional, total time recurrent-    of denied persons and 27.2% of pur-                        including 296 (31.9%) of 927 denied
            ©2001 American Medical Association. All rights reserved.                                   (Reprinted) JAMA, February 28, 2001—Vol 285, No. 8          1021




Downloaded From: https://jamanetwork.com/ on 04/24/2020
                                                                                                                                            SSS-002734
                         Case 5:18-cv-00555-XR Document 261-3 Filed 08/31/20 Page 5 of 9

            DENYING HANDGUN PURCHASE TO MISDEMEANANTS


            persons and 250 (34.4%) of 727 pur-                           cant difference between the 2 groups                       crime types with the number of prior
            chasers (TABLE 2). Purchasers were                            in risk of arrest for nongun, nonvio-                      convictions for any crime, but an in-
            more likely than denied persons to be                         lent crimes. Among purchasers, the ar-                     creasing number of prior convictions
            arrested for a new gun and/or violent                         rest rate for gun and/or violent crimes                    for gun and/or violent crimes was as-
            crime (23.9% and 20.1%, respec-                               exceeded that for nongun, nonviolent                       sociated only with an increased risk of
            tively, log-rank P = .048) (FIGURE 1A),                       crimes; among denied persons, the op-                      arrest for new crimes of that type.
            but not for a new nongun, nonviolent                          posite was true. When both denied per-                        When nonviolent gun crimes and
            crime (21.3% and 22.8%, respec-                               sons and purchasers were considered                        violent crimes were considered sepa-
            tively, log-rank P = .46) (Figure 1B).                        together, males were at increased risk                     rately, results were similar to those for
            Among the 119 subjects with no follow-                        of arrest for gun and/or violent crimes;                   all gun and/or violent crimes consid-
            up, purchasers were more likely than                          risk of arrest for all crime categories was                ered together. After adjustment, pur-
            denied persons to experience a new ar-                        strongly related to age (Table 2,                          chasers were more likely than denied
            rest for any crime (46.7% and 28.8%,                          FIGURE 2) and number of prior crimi-                       persons to be arrested for both violent
            respectively, P = .04), a nongun, non-                        nal convictions (Table 2, FIGURE 3).                       crimes (RH, 1.24; 95% CI, 0.98-1.58)
            violent crime (33.3% and 23.7%, re-                              These results were generally con-                       and nonviolent gun crimes (RH, 1.46;
            spectively, P = .25), and a gun and/or                        firm ed in mul tivar i ate a nalys is                      95% CI, 0.98-2.17). For both study co-
            violent crime (31.7% and 22.0%, re-                           (TABLE 3). Purchasers remained more                        horts combined, subjects aged 30 to 34
            spectively, P = .24).                                         likely than denied persons to be ar-                       years were substantially less likely than
               The results of univariate analysis are                     rested for new gun and/or violent crimes                   those aged 21 to 24 years to be ar-
            presented in Table 2. Crude first-                            (RH, 1.29; 95% CI, 1.04-1.60) but not                      rested for either violent crimes (RH,
            arrest rates for new gun and/or violent                       for nongun, nonviolent crimes (RH,                         0.49; 95% CI, 0.36-0.67) or nonvio-
            crimes were 9.9 per 100 person-years                          0.96; 95% CI, 0.78-1.19). Adjusted risk                    lent gun crimes (RH, 0.36, 95% CI,
            for purchasers and 8.0 per 100 person-                        of first arrest for all crime types de-                    0.21-0.62). Subjects with 3 or more
            years for denied persons (RH, 1.23; 95%                       creased by more than 50% as age in-                        prior convictions for a gun and/or vio-
            CI, 1.00-1.52). There was no signifi-                         creased. Risk of arrest increased for all                  lent crime were more likely than were

            Table 2. Incidence and Crude Relative Hazard (RH) of First Arrest for New Crimes Among Violent Misdemeanants Who Applied to Purchase
            Handguns*
                                                              Any Crime                                Gun and/or Violent Crime                    Nongun, Nonviolent Crime

                                               No. of                                                     No. of                                        No. of
                                             Events per                                                 Events per                                    Events per
                            No. of No. (%) 100 Person-                        Crude RH         No. (%) 100 Person-           Crude RH        No. (%) 100 Person-           Crude RH
            Characteristic Subjects Arrested   Years                          (95% CI)         Arrested   Years              (95% CI)        Arrested   Years              (95% CI)
            All subjects           1654     546 (33.0)        14.7                             360 (21.8)          8.8                       366 (22.1)       9.0
            Purchase status
               Denied               927     296 (31.9)        14.1        1.00 (Referent)      186 (20.1)          8.0     1.00 (Referent) 211 (22.8)         9.3       1.00 (Referent)
                Approved            727     250 (34.4)        15.5        1.10 (0.93-1.30) 174 (23.9)              9.9     1.23 (1.00-1.52) 155 (21.3)        8.6       0.93 (0.75-1.14)
            Sex
               Female                 65      21 (32.3)       14.3        1.00 (Referent)       11 (16.9)          6.6     1.00 (Referent)    15 (23.1)       9.5       1.00 (Referent)
                Male               1589     525 (33.0)        14.7        1.02 (0.66-1.58) 349 (22.0)              8.9     1.34 (0.74-2.45) 351 (22.1)        9.0       0.94 (0.56-1.58)
            Age, y
               21-24                377     163 (43.2)        21.0        1.00 (Referent)      108 (28.6)        12.3      1.00 (Referent) 117 (31.0)        13.3       1.00 (Referent)
                25-29               719     234 (32.5)        14.4        0.70 (0.57-0.85) 152 (21.1)              8.5     0.70 (0.55-0.89) 152 (21.1)        8.6       0.65 (0.51-0.83)
                30-34               558     149 (26.7)        11.3        0.55 (0.44-0.69) 100 (17.9)              7.1     0.58 (0.44-0.76) 97 (17.4)         6.8       0.52 (0.40-0.68)
            Prior convictions
                Any crime
                    1               815     209 (25.6)        10.8        1.00 (Referent)      144 (17.7)          7.0     1.00 (Referent) 126 (15.5)         6.0       1.00 (Referent)
                    2               429     147 (34.3)        15.2        1.40 (1.14-1.73) 90 (21.0)               8.4     1.19 (0.92-1.55) 104 (24.2)        9.9       1.65 (1.27-2.14)
                    3               200       87 (43.5)       21.0        1.90 (1.48-2.44) 57 (28.5)             12.1      1.70 (1.25-2.31) 58 (29.0)        12.2       2.01 (1.47-2.75)
                    4              198       95 (48.0)       25.4        2.26 (1.77-2.88) 63 (31.8)             14.1      1.97 (1.47-2.65) 73 (36.9)        17.2       2.79 (2.09-3.73)
                Gun and/or
                   violent
                   crime
                   1               1217     359 (29.5)        12.7        1.00 (Referent)      230 (18.9)          7.5     1.00 (Referent) 241 (19.8)         7.9       1.00 (Referent)
                    2               302     123 (40.7)        19.6        1.50 (1.23-1.85) 86 (28.5)             12.3      1.60 (1.25-2.05) 81 (26.8)        11.4       1.43 (1.11-1.84)
                    3              115       53 (46.1)       23.9        1.81 (1.36-2.42) 37 (32.2)             14.1      1.84 (1.30-2.60) 36 (31.3)        14.0       1.74 (1.23-2.47)
            *Limited to subjects for whom follow-up independent of new criminal activity was available. Subjects were excluded when the number of prior convictions was not precisely known
              (n = 12 for any convictions, n = 20 for gun and/or violent convictions). CI indicates confidence interval.


            1022    JAMA, February 28, 2001—Vol 285, No. 8 (Reprinted)                                              ©2001 American Medical Association. All rights reserved.




Downloaded From: https://jamanetwork.com/ on 04/24/2020
                                                                                                                                                             SSS-002735
                                                 Case 5:18-cv-00555-XR Document 261-3 Filed 08/31/20 Page 6 of 9

                                                                                                                           DENYING HANDGUN PURCHASE TO MISDEMEANANTS


            Figure 1. Kaplan-Meier Event Curves for New Arrests, by Whether a Handgun Purchase Was Approved or Denied

                                                A Arrests for Gun and/or Violent Crimes                                        B Arrests for Nongun and/or Nonviolent Crimes
                                      1.0                                                                      P = .048                                                                            P = .46



                                      0.9
            Proportion Not Arrested




                                      0.8



                                      0.7



                                      0.6
                                                                                                                                      Purchase Denied
                                                                                                                                      Purchase Approved
                                      0.5
                                            0      100    200   300    400   500    600    700   800   900   1000   1100   0       100     200       300   400   500    600    700   800   900   1000   1100
                                                                             No. of Days                                                                         No. of Days



            Figure 2. Kaplan-Meier Event Curves for New Arrests for Gun and/or Violent Crimes, by Age

                                                A Handgun Purchase Approved                                                    B Handgun Purchase Denied
                                      1.0                                                                      P = .01                                                                             P = .004



                                      0.9
            Proportion Not Arrested




                                      0.8



                                      0.7

                                                                                                                                  Age, y
                                      0.6                                                                                             30-34
                                                                                                                                      25-29
                                                                                                                                      21-24
                                      0.5
                                            0      100    200   300    400   500    600    700   800   900   1000   1100   0       100     200       300   400   500    600    700   800   900   1000   1100
                                                                             No. of Days                                                                         No. of Days




            Figure 3. Kaplan-Meier Event Curves for New Arrests for Gun and/or Violent Crimes, by Number of Prior Convictions for Any Crime

                                                A Handgun Purchase Approved                                                    B Handgun Purchase Denied
                                      1.0                                                                      P .001                                                                             P = .01



                                      0.9
            Proportion Not Arrested




                                      0.8



                                      0.7



                                      0.6                                                                                        Prior Convictions
                                                                                                                                      1              3
                                                                                                                                      2              4
                                      0.5
                                            0      100    200   300    400   500    600    700   800   900   1000   1100   0       100     200       300   400   500    600    700   800   900   1000   1100
                                                                             No. of Days                                                                         No. of Days



            ©2001 American Medical Association. All rights reserved.                                                                      (Reprinted) JAMA, February 28, 2001—Vol 285, No. 8            1023




Downloaded From: https://jamanetwork.com/ on 04/24/2020
                                                                                                                                                                                SSS-002736
                         Case 5:18-cv-00555-XR Document 261-3 Filed 08/31/20 Page 7 of 9

            DENYING HANDGUN PURCHASE TO MISDEMEANANTS


            subjects with 1 such conviction to be                         gun and/or violent crimes associated                           gun and/or violent crimes was 10.6 per
            arrested for a violent crime (RH, 1.57;                       with handgun purchase (TABLE 4). In                            100 person-years for handgun purchas-
            95% CI, 0.97-2.54), but not a nonvio-                         many instances, the increase in risk                           ers and 9.5 per 100 person-years for de-
            lent gun crime (RH, 1.04; 95% CI, 0.38-                       was modest and not statistically sig-                          nied persons; rates for nongun, non-
            2.83).                                                        nificant.                                                      violent crimes were 11.8 per 100
               There was relatively little variation                         Over the entire period of follow-up,                        person-years and 12.8 per 100 person-
            across age and prior criminal history                         and including both first and subse-                            years, respectively. After adjustment,
            strata in the increased risk of arrest for                    quent arrests, the crude arrest rate for                       purchasers were at slightly greater risk
                                                                                                                                         of arrest for gun and/or violent crimes
            Table 3. Adjusted Relative Hazard (RH) of First Arrest for New Crimes Among Violent                                          (RH, 1.12; 95% CI, 0.93-1.35) but not
            Misdemeanants Who Applied to Purchase Handguns*                                                                              for nongun, nonviolent crimes (RH,
                                                      Any Crime,            Gun and/or Violent             Nongun, Nonviolent            0.96; 95% CI, 0.81-1.14). Among sub-
                                                     Adjusted RH             Crime, Adjusted                Crime, Adjusted              jects who were arrested for gun and/or
                   Characteristic                      (95% CI)               RH (95% CI)                     RH (95% CI)
                                                                                                                                         violent crimes following actual or at-
            Purchase status
               Denied                              1.00 (Referent)             1.00 (Referent)                1.00 (Referent)            tempted handgun purchase, denied per-
                Approved                           1.15 (0.97-1.37)            1.29 (1.04-1.60)               0.96 (0.78-1.19)           sons were slightly more likely than pur-
            Age, y                                                                                                                       chasers to be arrested more than once
               21-24                               1.00 (Referent)             1.00 (Referent)                1.00 (Referent)            for such crimes (25.6% and 24.0%, re-
                25-29                              0.70 (0.57-0.86)            0.70 (0.54-0.90)               0.64 (0.50-0.82)           spectively, P = .12).
                30-34                              0.46 (0.37-0.59)            0.48 (0.36-0.64)               0.44 (0.33-0.59)
            Prior convictions
                Any crime                                                                                                                COMMENT
                    1                              1.00 (Referent)             1.00 (Referent)                1.00 (Referent)
                    2                              1.36 (1.08-1.72)            1.01 (0.74-1.37)               1.71 (1.29-2.27)           In this population of violent misde-
                    3                              1.99 (1.47-2.69)            1.52 (1.04-2.23)               2.47 (1.72-3.54)           meanants who sought to purchase
                    4                             2.40 (1.76-3.28)            1.77 (1.19-2.63)               3.47 (2.43-4.96)           handguns, risk for subsequent crimi-
                Gun and/or violent crime                                                                                                 nal activity was high. One person in 3
                   1                               1.00 (Referent)             1.00 (Referent)                1.00 (Referent)            was arrested for a new crime at least
                    2                              1.06 (0.82-1.36)            1.39 (1.01-1.91)               0.85 (0.64-1.15)           once within 3 years of purchasing a
                    3                             1.04 (0.73-1.49)            1.28 (0.82-2.00)               0.84 (0.55-1.28)           handgun; more than 1 in 5 were ar-
            *Limited to subjects for whom follow-up independent of new criminal activity was available. Subjects were excluded when
              the number of prior convictions was not precisely known (n = 12 for any convictions, n = 20 for gun and/or violent con-
                                                                                                                                         rested at least once for a new crime in-
              victions). Relative hazards are adjusted for sex and all variables in the table. CI indicates confidence interval.         volving guns and/or violence. Risk of

            Table 4. Adjusted Relative Hazard (RH) of Arrest for New Crimes for Handgun Purchasers Compared With Denied Persons Among Violent
            Misdemeanants Who Applied to Purchase Handguns*
                                                     Any Crime                                      Gun and/or Violent Crime                             Nongun, Nonviolent Crime

                                   No. of Events per 100                                 No. of Events per 100                                   No. of Events per 100
                                       Person-Years                                          Person-Years                                            Person-Years

                                   Purchase        Purchase         Adjusted RH          Purchase        Purchase          Adjusted RH          Purchase        Purchase          Adjusted RH
             Characteristic        Approved         Denied           (95% CI)            Approved         Denied            (95% CI)            Approved         Denied            (95% CI)
            Age, y
               21-24                  22.1            20.2        1.13 (0.82-1.56)           14.4            10.9        1.37 (0.92-2.03)           12.8            13.6        1.02 (0.69-1.50)
                25-29                 14.2            14.7        1.04 (0.80-1.36)            8.5             8.6        1.06 (0.76-1.48)            8.0             9.1        0.93 (0.67-1.29)
                30-34                 13.4              9.8       1.38 (0.98-1.94)            9.1             5.7        1.64 (1.07-2.51)            6.6             6.9        0.96 (0.63-1.46)
            Prior convictions
                Any crime
                    1                 11.6            10.1        1.20 (0.91-1.60)            7.8             6.4        1.26 (0.89-1.78)            5.6             6.3        0.97 (0.67-1.39)
                    2                 15.2            15.2        0.98 (0.70-1.37)            9.4             7.7        1.18 (0.77-1.83)            9.1            10.6        0.85 (0.57-1.28)
                    3                 23.1            19.0        1.27 (0.82-1.96)           12.2            11.9        1.12 (0.65-1.93)           13.5            11.1        1.33 (0.79-2.25)
                    4                27.2            24.0        1.27 (0.83-1.96)           18.8            10.9        1.80 (1.05-3.09)           15.6            18.6        0.90 (0.55-1.47)
                Gun and/or
                   violent
                   crime
                   1                  13.6            12.0        1.18 (0.95-1.47)            8.7             6.6        1.38 (1.05-1.81)            7.4             8.2        0.97 (0.74-1.26)
                    2                 20.8            18.5        1.15 (0.80-1.65)           13.6            11.1        1.29 (0.84-2.00)           11.9            11.0        1.12 (0.72-1.75)
                    3                22.8            24.9        1.24 (0.70-2.21)           12.9            15.1        0.93 (0.47-1.84)           11.6            16.2        0.84 (0.42-1.68)
            *Limited to subjects for whom follow-up independent of new criminal activity was available. Subjects were excluded when the number of prior convictions was not precisely known
              (n = 12 for any convictions, n = 20 for gun and/or violent convictions). Relative hazards are adjusted for sex and all variables in the table. CI indicates confidence interval.


            1024     JAMA, February 28, 2001—Vol 285, No. 8 (Reprinted)                                              ©2001 American Medical Association. All rights reserved.




Downloaded From: https://jamanetwork.com/ on 04/24/2020
                                                                                                                                                                    SSS-002737
                  Case 5:18-cv-00555-XR Document 261-3 Filed 08/31/20 Page 8 of 9

                                                                                     DENYING HANDGUN PURCHASE TO MISDEMEANANTS


            arrest was directly related to the num-       lieve this compromised our findings. The      sons believed to be at high risk of com-
            ber of prior convictions subjects had ac-     proportion of subjects without fol-           mitting gun violence. We would dis-
            quired and inversely related to age, re-      low-up was not related to study cohort        agree; illegal gun carrying is a necessary
            lationships that have been documented         assignment (or any other hypothesized         precursor to much violent gun crime,
            previously.10,17-21                           risk factor). Among these subjects, pur-      and controlled experiments have shown
               Denial of handgun purchase was as-         chasers were more likely than denied per-     that law enforcement efforts to inter-
            sociated with a moderate decrease in          sons to be arrested for new crimes—by         dict illegal carrying have had substan-
            risk of arrest for new gun and/or vio-        much larger margins than those seen           tial effects on the incidence of gun vio-
            lent crimes, even when sex, age, and          among subjects for whom follow-up was         lence.24,25
            prior criminal history were taken into        available. This suggests that excluding          Finally, this is a single state study,
            account. Several aspects of our find-         subjects without follow-up has caused us      and no 2 states have adopted the same
            ings suggest that this is a causal asso-      to underestimate the risk of arrest for new   expanded denial criteria. New Jersey,
            ciation. First, it is specific: denial of     crimes associated with handgun pur-           for example, denies the purchase of a
            handgun purchase had no impact on             chase.                                        handgun to “any person who has been
            risk for nongun, nonviolent crimes. Sec-         Our study involved a period of time        convicted of a crime.”11 Replications in
            ond, it is plausible: reduced access to       when rates of violent crime were ris-         several states would provide a more
            guns in a high-risk population could be       ing, and results may be different when        general estimate of the effectiveness of
            expected to reduce their risk of com-         rates are falling as they have been more      denial of handgun purchase.
            mitting new gun and/or violent crimes,        recently. We note that this introduces           Critics of programs to screen pro-
            but not other crimes. Third, it is con-       a bias toward the null in our findings:       spective purchasers of firearms and
            sistent: denial of handgun purchase was       if rising crime rates had an indepen-         deny purchases by prohibited persons
            associated with a reduced risk for gun        dent effect, they would most likely have      have suggested that they are unlikely
            and/or violent crimes across the ranges       increased the risk of new arrest among        to be effective, describing them in one
            of both age and severity of subjects’         denied persons in our study, as their at-     case as a “sop to the widespread fear of
            prior criminal activity. The magni-           tempted purchases occurred 1 to 2 years       crime.”26 They have argued that per-
            tude of the effect, furthermore, is simi-     after the members of our comparison           sons with criminal intent who are pre-
            lar to that seen in an earlier study of the   cohort had purchased handguns.                vented from buying guns in the legal
            effectiveness of prohibiting handgun             Rising crime rates may account in          market will simply acquire them ille-
            purchases by felons.7                         part for the puzzling finding that the        gally. However, the formal, legal gun
               Not surprisingly, the recurrent events     number of violent misdemeanants seek-         market is an important source of guns
            analysis suggests that denial of hand-        ing to purchase handguns in 1991 was          for purchasers with criminal intent.
            gun purchase has its greatest effect in       greater than that for 1989 and 1990           Among state prison inmates who were
            reducing risk for a first arrest for a gun    combined. Violent crime rates are             incarcerated for a crime involving a
            and/or violent crime. Its effectiveness       closely linked to demand for hand-            handgun, that handgun was as likely to
            would be expected to diminish as time         guns.22 It is also possible that the up-      have come from a gun store as from an
            since actual or attempted handgun pur-        surge in attempted purchases in 1991          obviously illegal supplier.27 And ag-
            chase increased, and it would not be ex-      represented a misinformed effort on the       gressive law enforcement has begun to
            pected to have a substantial effect in        part of newly ineligible persons to pur-      disrupt the operations of the illegal gun
            preventing further new arrests for gun        chase handguns before the new law was         market.22 Denial of legal access to hand-
            and/or violent crimes among persons           enforced; accelerated gun sales in an-        guns may have even greater impact
            who had already experienced 1 new             ticipation of possible restrictions have      now, as illegal access becomes more dif-
            arrest.                                       been observed previously.23                   ficult, than during our study period.
               Our findings are subject to several           Because the criminal records data             We note that a recent evaluation of
            limitations. The small size of the study      were not sufficiently specific, we were       the impact of the Brady Handgun Vio-
            population limited our statistical power      unable to categorize crimes systemati-        lence Prevention Act, the federally man-
            to detect relative risks (RRs) that were      cally as involving guns, violence, both,      dated waiting period and background
            below approximately 1.25, or higher for       or neither. We were therefore unable          check for handgun purchases, did not
            subgroup analyses. With RRs below 1.5,        to study the specific effect of Califor-      detect an effect on criminal violence.28
            results should be interpreted with cau-       nia’s denial policy on risk of arrest for     That evaluation measured changes in
            tion regardless of the size of the study      violent gun crimes. It could be argued        state-level homicide rates from 1994-
            population due to the potential im-           that the prevention of nonviolent gun         1998. During those years, however, so
            pact of unmeasured factors.                   crimes, particularly the illegal carry-       few persons were denied the purchase
               We were unable to obtain indepen-          ing of a concealed firearm in public,         of handguns that their expected 20% to
            dent follow-up for 6.7% of study sub-         should not be an objective of policies        25% reduction in risk of committing
            jects, but for several reasons do not be-     that deny handgun purchases by per-           gun and/or violent crimes7 could not
            ©2001 American Medical Association. All rights reserved.                         (Reprinted) JAMA, February 28, 2001—Vol 285, No. 8   1025




Downloaded From: https://jamanetwork.com/ on 04/24/2020
                                                                                                                          SSS-002738
                     Case 5:18-cv-00555-XR Document 261-3 Filed 08/31/20 Page 9 of 9

            DENYING HANDGUN PURCHASE TO MISDEMEANANTS


            have produced a measurable effect on                        than 3353 prohibited persons, most of                     ers—70% to 90%, depending on the
            homicide rates.28,29                                        them felons, had inadvertently been                       specific crime—and by even larger ma-
               The evidence presented here sug-                         permitted to purchase firearms by the                     jorities of the general public.34
            gests that denying the purchase of                          end of 1999; their background checks                      Author Contributions: Study concept and design: Win-
            handguns by violent misdemeanants is                        had not been completed within the 72                      temute, Drake, Wright, Beaumont.
            an effective means of preventing gun-                       hours allowed by NICS. 32 This risk                       Acquisition of data: Wintemute, Wright.
                                                                                                                                  Analysis and interpretation of data: Wintemute,
            related and violent crime in a high-                        could be minimized by reinstituting a                     Wright, Beaumont.
            risk population. However, there are                         waiting period to allow all background                    Drafting of the manuscript: Wintemute.
                                                                                                                                  Critical revision of the manuscript for important in-
            substantial logistic considerations to                      checks to be completed.                                   tellectual content: Wintemute, Wright, Drake.
            be addressed before such a policy                              As Philip Cook and colleagues have                     Statistical expertise: Wintemute, Drake.
                                                                                                                                  Obtained funding: Wintemute.
            could be implemented nationwide. No                         noted, “an effective transfer-regulat-                    Administrative, technical, or material support: Win-
            federal registry of violent misde-                          ing scheme that prevents guns from go-                    temute, Wright.
            meanants exists, and it may be diffi-                       ing to dangerous people would be                          Study supervision: Wintemute.
                                                                                                                                  Funding/Support: This work was supported by grant
            cult to compile one.30,31 Such a registry                   nearly as successful as a much more in-                   98-IJ-CX-0024 from the National Institute of Justice.
            would need to be updated on a con-                          trusive scheme targeted at current gun                    Acknowledgment: The authors are grateful to the Cali-
                                                                                                                                  fornia Department of Justice for supplying the data
            tinuing basis to prevent newly ineli-                       owners.”33 Prohibiting the purchase of                    used in this study; Barbara Claire, program adminis-
            gible persons from purchasing hand-                         handguns by persons convicted of vio-                     trator, Violence Prevention Research Program; and
                                                                                                                                  Melissa Garcia, Kevin Grassel, Vanessa McHenry,
            guns. Under the present National                            lent misdemeanor crimes is supported                      Gordon Lau, and Michael Romero, MPH, for able tech-
            Instant Check System (NICS), more                           by a substantial majority of gun own-                     nical support.

            REFERENCES
            1. Curtis LA. To Establish Justice, to Insure Domes-        12. Kaplan EL, Meier P. Nonparametric estimation from     24. Sherman LW, Shaw JW, Rogan DP. The Kansas
            tic Tranquility: A Thirty-Year Update of the National       incomplete observations. J Am Stat Assoc. 1958;53:        City Gun Experiment. Washington, DC: National In-
            Commission on the Causes and Prevention of Vio-             457-481.                                                  stitute of Justice; 1995. Document NCJ-150855.
            lence. Washington, DC: The Milton S. Eisenhower             13. Cox DR. Regression models and life tables. J R        25. Promising Strategies to Reduce Gun Violence.
            Foundation; 1999.                                           Stat Soc. 1972;B34:187-220.                               Washington, DC: Office of Juvenile Justice and De-
            2. Rennison CM. Criminal Victimization 1999:                14. Hosmer DW, Lemeshow S. Applied Survival               linquency Prevention; 1999.
            Changes 1998-99 With Trends 1993-99. Washing-               Analysis: Regression Modeling of Time to Event Data.      26. Jacobs JB, Potter KA. Keeping guns out of the
            ton, DC: US Dept of Justice; 2000. Document NCJ-            New York, NY: John Wiley & Sons; 1999.                    “wrong” hands: the Brady law and the limits of
            182734.                                                     15. Prentice RL, Williams J, Peterson AV. On the re-      regulation. J Criminal Law Criminol. 1995;86:93-
            3. Crime in the United States, 1999. Washington, DC:        gression analysis of multivariate failure time data.      120.
            Federal Bureau of Investigation; 2000.                      Biometrika. 1981;68:373-379.                              27. Beck A, Gilliard DK, Greenfeld G, et al. Survey
            4. Crime Index Trends, January through June 2000.           16. Kelly PJ, Lim LL-Y. Survival analyses for recur-      of State Prison Inmates 1991. Washington, DC:
            Washington, DC: Federal Bureau of Investigation;            rent event data: an application to childhood infec-       Bureau of Justice Statistics; 1993. Document NCJ-
            2000. Available at: http://www.fbi.gov. Accessed De-        tious diseases. Stat Med. 2000;19:13-33.                  136949.
            cember 18, 2000.                                            17. Blumstein A, Cohen J, Roth JA, Visher CA, eds.        28. Ludwig J, Cook PJ. Homicide and suicide rates as-
            5. Cook PJ, Ludwig JA. Gun Violence: The Real Costs.        Criminal Careers and “Career Criminals”, I. Wash-         sociated with implementation of the Brady Handgun
            New York, NY: Oxford University Press; 2000.                ington, DC: National Academy Press; 1986.                 Violence Prevention Act. JAMA. 2000;284:585-591.
            6. Gifford LS, Adams DB, Lauver G. Background               18. Tillman R. The size of the “criminal population”:     29. Wintemute GJ. Impact of the Brady Act on ho-
            Checks for Firearm Transfers, 1999. Washington, DC:         the prevalence and incidence of adult arrest. Crimi-      micide and suicide rates [letter]. JAMA. 2000;284:
            US Dept of Justice; 2000. Document NCJ-180882.              nology. 1987;25:561-579.                                  2718-2721.
            7. Wright MA, Wintemute GJ, Rivara FP. Effective-           19. Visher CA, Lattimore PK, Linster RL. Predicting       30. Tien JM, Rich TF. Identifying Persons, Other Than
            ness of denial of handgun purchase to persons be-           the recidivism of serious youthful offenders using sur-   Felons, Ineligible to Purchase Firearms: A Feasibility
            lieved to be at high risk for firearm violence. Am J Pub-   vival models. Criminology. 1991;29:329-366.               Study. Washington, DC: Bureau of Justice Statistics;
            lic Health. 1999;89:88-90.                                  20. Farrington DP. Predicting individual crime rates.     1990. Document NCJ-123050.
            8. Pub L No 90-618, 82 Stat 1213.                           In: Gottfredson DM, Tonry M, eds. Prediction and          31. Office of Technology Assessment. Automated Rec-
            9. Cook PJ, Blose J. State programs for screening hand-     Classification: Criminal Justice Decision Making. Chi-    ords Checks of Firearm Purchasers: Issues and Op-
            gun buyers. Ann Am Acad Pol Soc Sci. 1981;445:80-           cago, Ill: University of Chicago; 1987:53-101.            tions. Washington, DC: Government Printing Office;
            91.                                                         21. Blumstein A, Cohen J. Estimation of individual        1991. Document OTA-TCT- 497.
            10. Wintemute GJ, Drake CM, Beaumont JJ, Wright             crime rates from arrest records. J Criminal Law Crimi-    32. Implementation of the National Instant Crimi-
            MA, Parham CA. Prior misdemeanor convictions as a           nol. 1979;70:561-585.                                     nal Background Check System. Washington, DC: Gen-
            risk factor for later violent and firearm-related crimi-    22. Wintemute GJ. Guns and gun violence. In: Blum-        eral Accounting Office; 2000. Document AO/GGD/
            nal activity among authorized purchasers of hand-           stein A, Wallman J, eds.The Crime Drop in America. New    AIMD/-00-64.
            guns. JAMA. 1998;280:2083-2087.                             York, NY: Cambridge University Press; 2000:45-96.         33. Cook PJ, Molliconi S, Cole TB. Regulating gun mar-
            11. Regional Justice Information Service. Survey of         23. Roth JA, Koper CS. Impact Evaluation of the Pub-      kets. J Criminal Law Criminol. 1995;86:59-92.
            State Procedures Related to Firearm Sales, Midyear          lic Safety and Recreational Firearms Use Protection       34. Teret SP, Webster DW, Vernick JS, et al. Support
            1999. Washington, DC: US Dept of Justice; 2000.             Act of 1994: Final Report. Washington, DC: Urban          for new policies to regulate firearms. N Engl J Med.
            Document NCJ-179022.                                        Institute; 1997.                                          1998;339:813-818.




            1026     JAMA, February 28, 2001—Vol 285, No. 8 (Reprinted)                                        ©2001 American Medical Association. All rights reserved.




Downloaded From: https://jamanetwork.com/ on 04/24/2020
                                                                                                                                                       SSS-002739
